
	

116 S254 IS: To rescind the authority of the Secretary of Homeland Security to waive Federal law to facilitate the construction of border barriers.
U.S. Senate
2019-01-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		116th CONGRESS1st Session
		S. 254
		IN THE SENATE OF THE UNITED STATES
		
			January 29, 2019
			Mr. Udall (for himself and Mr. Heinrich) introduced the following bill; which was read twice and referred to the Committee on the Judiciary
		
		A BILL
		To rescind the authority of the Secretary of Homeland Security to waive Federal law to facilitate
			 the construction of border barriers.
	
	
		1.Limitation of Secretary of Homeland Security’s waiver authority
 (a)REAL ID Act of 2005Section 102 of the Illegal Immigration Reform and Immigrant Responsibility Act of 1996 (8 U.S.C. 1103 note) is amended by striking subsection (c).
 (b)Other waiver authorityNotwithstanding any other provision of law, the Secretary of Homeland Security may not waive any provision of Federal law to facilitate the construction of any type of barrier along the border of the United States.
			
